IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : NO. 776
                               :
REAPPOINTMENT TO THE COMMITTEE : SUPREME COURT RULES DOCKET
ON RULES OF EVIDENCE           :




                                       ORDER


PER CURIAM
         AND NOW, this 5th day of September, 2018, Christopher H. Connors, Esquire,

Allegheny County, is hereby reappointed as a member of the Committee on the Rules

of Evidence for a term of three years, commencing October 1, 2018.